Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 1 of 41 PageID #: 1




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   OXANA RAITER, OLGA SAMOYLOVA
   IRAM, ANDREY LEONTYEV AND
   EUGENE AZOV, Individually and on                ECF CASE
   behalf of all other persons similarly
   situated,
                                                   No.: ____________________

               Plaintiffs,                         CLASS AND COLLECTIVE ACTION
                                                   COMPLAINT
                       v.
                                                   JURY TRIAL DEMANDED
   DESSERT PALACE BOSE INC. d/b/a
   “EMMONS PALACE” and “DESSERT
   PALACE” and EFIM MILRUD, Jointly
   and Severally,

                    Defendants.


          Plaintiffs Oxana Raiter, Olga Samoylova Iram, Andrey Leontyev and Eugene Azov

   hereby allege through their attorneys, Lipsky Lowe LLP, as against Defendants Dessert

   Palace Bose Inc. d/b/a “Emmons Palace” and “Dessert Palace” (“Emmons Palace”) and

   Efim Milrud (collectively, “Defendants”) as follows:

                                  NATURE OF THE ACTION

          1.      Defendants employed Plaintiffs Raiter, Samoylova, Leontyev and Azov at

   their restaurant in various waitstaff positions, including bartender, barista, cashier, server

   and busser, for several years, starting from approximately 2012 to September 2019 1.

          2.      Plaintiffs assert on behalf of themselves and other similarly situated current

   and former employees of Defendants, under Fed. R. Civ. P. 23 (a) and (b), that Defendants

   willfully violated the New York Labor Law by (i) failing to pay the minimum wage, (ii)



   1
     All date ranges and times in the Complaint are based on Plaintiffs’ memory and good
   faith, best estimates.


                                                -1-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 2 of 41 PageID #: 2




   failing to pay overtime premium pay, (iii) failing to pay for all hours worked, (iv) failing

   to pay spread-of-hours pay, (v) making unlawful deductions; (vi) failing to reimburse costs

   of uniforms and pay the additional required weekly amount for uniform laundering and

   maintenance; (vii) failing to provide the Notice and Acknowledgement of Payrate and

   Payday under N.Y. Lab. Law § 195.1; and (viii) failing to provide an accurate wage

   statement under N.Y. Lab. Law § 195.3 with every wage payment.

           3.      Plaintiffs assert on behalf of themselves and other similarly situated current

   and former employees of Defendants and those who elect to opt into this action under the

   Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 216(b), that Defendants willfully

   violated the FLSA by (i) failing to pay the minimum wage, (ii) failing to pay overtime

   premium pay, (iii) failing to pay for all hours worked, and (iv) making unlawful deductions.

           4.      Plaintiffs Raiter and Samoylova assert individual claims of gender

   discrimination, sexual harassment and hostile work environment under New York State

   Human Rights Law (“NYSHRL”) and New York City Human Rights Law (“NYCHRL”).

                                  JURISDICTION AND VENUE

           5.      This Court has subject matter jurisdiction over this matter under 28 U.S.C.

   §§ 1331 and 1337, 1343, and supplemental jurisdiction over Plaintiffs’ state law claims

   under 28 U.S.C. § 1367. In addition, the Court has jurisdiction over Plaintiffs’ FLSA claims

   under 29 U.S.C. § 216(b).

           6.      Venue is proper in this District under 28 U.S.C. §§1391(b)(1) and (2):

   Defendant Emmons Palace is a resident of this District; and a substantial part of the events

   giving rise to the action occurred in this District.




                                                 -2-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 3 of 41 PageID #: 3




          7.      This Court is empowered to issue a declaratory judgment under 28 U.S.C.

   §§ 2201 and 2202.

                                          THE PARTIES

          8.      Plaintiff Raiter is and was, at all relevant times, an adult individual residing

   in Brooklyn, New York.

          9.      Plaintiff Samoylova is and was, at all relevant times, an adult individual

   residing in Brooklyn and Long Island, New York.

          10.     Plaintiff Leontyev is and was, at all relevant times, an adult individual

   residing in Brooklyn, New York.

          11.     Plaintiff Azov is and was, at all relevant times, an adult individual residing

   in Brooklyn, New York.

          12.     Defendant Emmons Palace is a domestic business corporation organized

   under New York law, with its principal places of business at 2265 and 2267 Emmons

   Avenue, Brooklyn, New York 11235.

          13.     Defendant Emmons Palace is, upon information and belief, an enterprise

   engaged in commerce or in the production of goods for commerce. Emmons Palace is

   engaged in commerce or in the production of goods for commerce, because, inter alia, it

   has employees that handle goods and materials that have been produced for and moved in

   commerce, and, upon information and belief, its annual gross volume of business is at least

   $500,000.00. These goods and services include food, beverages, plates, cutlery and

   computers.

          14.     Defendant Milrud is and was, at all relevant times, an adult individual

   residing on Staten Island, New York.




                                                -3-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 4 of 41 PageID #: 4




          15.     Defendant Milrud owns, operates and controls Emmons Palace’s day-to-

   day operations and management, is its principal and jointly employed Plaintiffs and other

   similarly employees at all relevant times.

          16.     Defendants are covered employers within the meaning of the FLSA, the

   Labor Law, NYSHRL and NYCHRL and, at all relevant times, employed Plaintiffs and

   other similarly situated employees.

          17.     Defendants had control over Plaintiffs’ and other similarly situated

   employees working conditions and over the unlawful policies and practices detailed in this

   Complaint.

          18.     Each Defendant, directly or indirectly, has hired Plaintiffs and other

   similarly situated employees and controlled their work schedule and employment

   conditions, determined their payment rates and method, and kept at least some records

   regarding their employment.

          19.     Defendants employed more than 11 individuals at any one time.

                                   STATEMENT OF FACTS

          20.     Defendants operate and manage a Russian American restaurant located on

   2265 Emmons Avenue, Brooklyn, New York 11235. The restaurant used to do business as

   Dessert Palace and, in the more recent years, started doing business as Emmons Palace.

          21.     The restaurant is open every day of the year and its hours of operation are

   11:00 a.m. to 12:00 a.m. from Monday through Sunday; however, the restaurant regularly

   stays open until approximately 1:00 a.m. on weekdays and until 2:00 a.m. on the weekends.

   As such, Defendants’ employees are often required to work at least until 1:00 a.m. or 3:00

   a.m., serving customers and performing side work and cleaning after the customers leave.




                                                -4-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 5 of 41 PageID #: 5




             22.    As the principal and owner of Emmons Palace, Defendant Milrud is at the

   restaurant daily, interacting with customers and employees; he instructs employees what

   to do; he has the authority to and, does, in fact, hire and fire employees, change employees’

   pay and employee’s schedules and set policies and practices for Defendants, including how

   they handle any complaints of discrimination and harassment at the workplace, and he is

   required by law to keep records regarding their employees’ hours worked and

   compensation.

   Dates Worked and Duties Performed 2

             23.    Plaintiff Raiter worked for Defendants as a bartender and barista from

   October 2014 to mid-April 2016, and then again from February 2017 to July 16, 2019.

             24.    Plaintiff Samoylova worked for Defendants as a barista and cashier from

   June 2017 to July 5, 2019.

             25.    Plaintiff Leontyev worked for Defendants from Summer 2012 to September

   2019, in various positions, including as a busser, barista, bartender and cashier.

             26.    Plaintiff Azov worked for Defendants as a server from 2013 to mid-

   November 2015.

             27.    Plaintiff Raiter and Leontyev’s duties as bartenders and baristas included

   preparing alcoholic drinks, hot drinks and coffee, cleaning the restaurants, serving

   customers food at the bar, handling cash and credit card transactions, closing out the

   register at the end of the night.

             28.    Plaintiffs Samoylova and Leontyev’s duties as baristas and cashiers

   included preparing coffee and hot drinks, cleaning the restaurant, serving ice cream and



   2
       These subject lines are included only for organizational purposes.


                                                 -5-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 6 of 41 PageID #: 6




   desserts to the customers, opening the restaurant, closing the restaurant, handling cash and

   credit card transactions, and closing out the register at the end of the night.

          29.     Plaintiff Leontyev’s duties as a busser included serving food to customers,

   folding and unfolding chairs and tables for the outside seating, setting up the chairs and

   tables inside and outside, cleaning the outside seating area, cleaning tables and chairs inside

   and outside, assisting servers with bringing out the food and collecting plates and glasses.

          30.     Plaintiff Azov’s duties as a server included taking customers’ food and

   beverage orders, serving them food and drinks and performing non-tipped side-work each

   day, such as setting up tables, cleaning the restaurant, cleaning the tables and chairs,

   polishing silverware, folding napkins and etc.

          31.     During their employment with Defendants, at any given time, upon

   information and belief, Plaintiffs worked with at least 4 to 15 other servers, 8 to 20 other

   bussers, 2 to 4 baristas, 1 to 2 cashiers and 1 to 2 bartenders. From personally observing

   and speaking with them, Plaintiffs know that their coworkers performed the same duties as

   them and were compensated in the same manner by Defendants. These coworkers include:

   Igor [last name unknown], Dima[last name unknown], Kolya[last name unknown], Iasha

   [last name unknown], Anya [last name unknown], Sveta [last name unknown], Vitya [last

   name unknown], Masha [last name unknown], Alsy [last name unknown] , Lena [last name

   unknown], Julia [last name unknown], Ella [last name unknown], Ai Solmishko, Aziz [last

   name unknown], Grisha [last name unknown], Jalil [last name unknown], Nico [last name

   unknown], and Jenia [last name unknown].




                                                 -6-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 7 of 41 PageID #: 7




   Hours and Days Worked

          32.       During all relevant times except for the winter months (November to

   February), Defendants scheduled their employees to work in two shifts: the morning shifts,

   which start between 10:00 a.m. and 12:00 p.m.; and the evening shifts, which start between

   1:00 p.m. and 5:00 p.m. Each shift generally lasts at least 10 hours. Defendants did not

   have a defined start and end time for the morning and afternoon shifts, rather the

   employees’ schedules were staggered based on Defendants’ needs, with some employees

   required to work the opening and closing shift on the same day resulting in them working

   14 to 17 hours per day. During the winter months, Defendants generally scheduled only a

   single shift per day, sometimes sending employees home early on certain days, resulting in

   shifts lasting from 6 to 15 hours per day.

          33.       Throughout their employment, Plaintiffs and other similarly situated

   employees regularly worked more than 40 hours per week.

   Raiter’s Hours

          34.       During Plaintiff Raiter’s employment, her schedule fluctuated, but, with the

   exception for winter months, she generally worked 5 to 6 days per week, from 2:00 p.m.

   to at least 2:00 a.m., equaling to at least 12-hour days and 60 to 72 hours per week.

          35.       During the winter months, Plaintiff Raiter generally worked 4 days a week,

   from 12:00 p.m. to 12:00 a.m., equaling 12-hour days and 48 hours per week.

   Samoylova’s Hours

          36.       During Plaintiff Samoylova’s employment her schedule fluctuated,

   however, from June 2017 to February 2019, with the exception of the winter months, she

   generally worked 5 to 6 days per week. She usually worked the opening and closing shift,




                                                -7-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 8 of 41 PageID #: 8




   starting at 11:00 a.m. and working until 12:00 a.m. on weekdays and until 1:00 a.m. to 3:00

   a.m. on Friday to Sunday, equaling to 13 to 16-hour days and at least 65 to 78 hours per

   week.

           37.    During the winter months, Plaintiff Samoylova generally worked 3 to 4 days

   per week, from 11:00 a.m. to 12:00 a.m., equaling 13-hour days and 39 to 52 hours per

   week, with the exception when Defendants occasionally sent her home early if there were

   less customers than expected.

           38.    From February 2019 to July 5, 2019, Plaintiff Samoylova generally worked

   5 days per week, with Wednesday and Thursdays off, working 3 days a week from 11:00

   a.m. to 12:00 a.m. to 3:00 a.m. and 2 days a week from 1:00 p.m. to 12:00 a.m. or 3:00

   a.m., equaling 11 to 16 hours per day and at least 61 to 76 hours per week.

           39.    During her employment, when a coworker took a week off once a year,

   Plaintiff Samoylova worked 7 days a week, further increasing her hours worked.

   Leontyev’s Hours

           40.    During his employment, Plaintiff Leontyev’s schedule fluctuated, but, with

   the exception of the winter months, he generally worked 6 days per week, working the

   closing shift, from 4:00 p.m. to at least 2:00 a.m. or from 5:00 p.m. to at least 3:00 a.m.,

   totaling at least 10 hours per day and 60 hours per week.

           41.    During the winter months, Plaintiff Leontyev worked 4 to 5 days per week,

   working the opening or closing shifts as needed, totaling at least 10 hours per day and 40

   to 50 hours per week. However, these were not all the hours that he worked as he also

   regularly worked the opening and closing shift on the same day, thereby working as many

   as 12 to 16 hours per day, further increasing his hours worked per week.




                                               -8-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 9 of 41 PageID #: 9




             42.   During Plaintiff Leontyev’s employment, if Defendants were short staffed

   or if someone was sick or quit work, he worked 7 days per week, at least 10 hours per day

   and 70 hours per week. This occurred from 4 to 5 weeks a year.

   Azov’s Hours

             43.   Plaintiff Azov’s generally worked 5 days per week, working 2 days per

   week from 10:00 a.m. to 1:00 a.m. or 3:00 a.m. and 3 days per week from 3:00 p.m. to 1:00

   a.m. or 3:00 a.m., totaling between 10 to 17 hours per day and 60 to 70 hours per week.

             44.   Defendants did not provide Plaintiffs with 30-minute uninterrupted meal

   breaks.

             45.   From reviewing their schedules, speaking with their coworkers and personal

   observations, Plaintiffs know that other similarly situated employees, including bartenders,

   baristas, cashiers, bussers and servers, like them, regularly worked more than 10 hours per

   day and more than 40 hours per week.

   Hourly Rate, Spread-of-Hours, Overtime

             46.   Despite working these long hours, Defendants failed to pay Plaintiffs and

   their coworkers all the wages that they are entitled to.

             47.   Defendants paid Plaintiffs Raiter, Samoylova and Leontyev, who worked

   as bussers, bartenders, baristas and cashiers, an hourly rate of pay for their straight time

   and some overtime hours, regardless of how many hours they worked.

   Rates of Pay

             48.   Defendants paid Plaintiff Raiter an hourly rate of $9.50 from May 2015 to

   May 2016, $10.50 from May 2016 to February 2017, $14.00 from February 2017 to May




                                                -9-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 10 of 41 PageID #: 10




    2017, $15.00 from May 2017 to May 2018, $16.00 from May 2018 to May 2019, and

    $17.00 from May 2019 to the end of her employment.

            49.     Defendants paid Plaintiff Samoylova an hourly rate of $9.00 from June

    2017 to June 2018, $10.00 from June to October 2018, $11.00 from October 2018 to June

    2019 and $14.00 from June to July 2019.

            50.     Defendant paid Plaintiff Leontyev an hourly rate between $8.00 and $13.00:

    Defendants paid him an hourly wage of $8.00 from mid-2015 to mid-2016; $9.00 from

    mid-2016 to mid-2017; $10.00 from mid-2017 to mid-2018; $11.00 from mid-2018 to mid-

    2019; and $13.00 from mid-2019 to September 2019.

    Gratuities and Lack of Hourly Wages for Azov and Other Similarly Situated Servers

            51.     As a busser, bartender, baristas and cashiers, Plaintiffs Raiter, Samoylova

    and Leontyev almost never received tips from customers, most often receiving between $0

    to $2.00 per day in tips.

            52.     Defendants’ customers regularly left Plaintiff Azov and other similarly

    situated servers gratuities, in cash or on credit card, for their services.

            53.     Defendants had no policy or practice to track how much in tips Plaintiffs

    and other employees received on a daily or weekly basis.

            54.     Defendants failed to pay Plaintiff Azov any hourly rate of pay for any of the

    hours that he worked. Instead, Defendants made him work only for gratuities left to him by

    customers.

            55.     Plaintiff Azov knows that Defendants did not pay any hourly wages to any

    of their servers, making them only work for gratuities left to them by customers.




                                                  -10-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 11 of 41 PageID #: 11




           56.     Defendants failed to pay Plaintiff Azov and other similarly situated

    employees the minimum wage.

           57.     The following chart shows the minimum wage under the New York Labor

    Law for the relevant years for employers with more than 11 employees:

                   2015         2016        2017         2018          2019          2020
     Labor Law     $8.75        $9.00       $11.00       $13.00        $15.00        $15.00

           58.     Plaintiffs Raiter, Samoylova and Leontyev’s regular hourly rates repeatedly

    dipped below the required New York minimum wage requirements.

           59.     Plaintiffs had to repeatedly ask Defendant Milrud to raise their wages every

    year. When Plaintiff asked Defendant Milrud to raise their wages to or above minimum

    wage requirements, he refused. If Defendant Milrud raised their wages, he did so out of his

    discretion and when he pleased.

           60.     Although Plaintiffs and other similarly situated employees regularly worked

    more than 40 hours per week, Defendants did not pay Plaintiffs overtime premium pay: 1.5

    times their regular hourly rate.

           61.     Defendants paid Plaintiffs Raiter, Samoylova and Leontyev their regular

    rates of pay for their straight time and some, but not all, of their overtime hours worked,

    failing to pay them their overtime premium for any hour they worked above 40.

           62.     Defendants failed to pay Plaintiff Azov any wages for his overtime hours.

           63.     Plaintiffs regularly worked more than 10 hours in a day, but Defendants did

    not pay them spread-of-hours pay: an extra hour at the minimum wage.

    Defendants’ time keeping policies and procedures

           64.     Defendants did not require Plaintiffs to clock in or clock out.




                                               -11-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 12 of 41 PageID #: 12




           65.     Defendants asked Plaintiffs and other similarly situated employees to write

    down their hours in their phones or notebooks and then give this information to Defendant

    Milrud at the end of the week to get paid.

           66.     When Plaintiffs and their coworkers turned in their hours to Defendant

    Milrud, he regularly disputed the hours that they had written down and regularly deducted

    some time off their hours worked.

           67.     Defendant Milrud yelled and admonished Plaintiff Leontyev for allegedly

    working too many hours, telling him that he spent too long on cleaning tasks and he should

    have done some tasks quicker.

    Defendants’ policy of not paying for all hours worked

           68.     Defendant Milrud failed to pay Plaintiff Leontyev for the hours that he

    disputed and for the tasks that he alleged took too long performing, regularly deducting

    time from his hours worked at his discretion.

           69.     Plaintiff Leontyev estimates that during his employment, Defendant Milrud

    deducted 1 to 2 hours from his hours worked per week.

           70.     Plaintiff Raiter regularly noticed that Defendant Milrud failed to pay her for

    all the hours worked and that wages for some hours were missing from her pay.

           71.     If Plaintiff Raiter noticed the discrepancy in her pay, by double checking

    her pay and the hours she worked that week, she would tell Defendant Milrud that he failed

    to pay her for all the hours worked and that wages were missing. Upon hearing this, he

    would sometimes pay her the missing hours. However, if she failed to double check,

    Defendants failed to pay her the deducted hours.




                                                 -12-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 13 of 41 PageID #: 13




           72.     Defendant Milrud yelled and admonished Plaintiff Samoylova multiples

    times for working long shifts and pressured her to write down less hours than she actually

    worked each day. As a result, out of fear of angering him and fearing to lose her job,

    Plaintiff Samoylova subtracted 1 to 2 hours from each day she worked from her notes.

           73.     Despite witnessing her work the long hours at the restaurant and having

    knowledge of the actual hours she worked, Defendants failed to pay Plaintiff Samoylova

    the hours that they forced her to subtract from her notes, failing to pay her 5 to 6 hours per

    week during most of her employment.

    Unlawful deductions

           74.     If a customer failed to pay their bill, Defendants deducted that customer’s

    bill from Plaintiff Azov and other similarly situated servers’ tips.

           75.     Plaintiff Azov estimates that each deduction was at least $100.00 per

    customer bill. Defendants deducted wages at least twice from his wages during his

    employment.

           76.     Upon information and belief, Defendants deducted wages from Plaintiffs

    and other similarly situated employees on regular basis, failing to pay them for all the hours

    worked during their employment.

           77.     Upon information and belief, Defendants’ deductions from Plaintiffs’ and

    the other similarly situated employees’ wages, further lowered their hourly rates of pay

    below the minimum wage requirements.

    Non-Tipped Side-Work

           78.     During their employment with Defendants, Plaintiffs and other similarly

    situated employees were regularly required to perform non-tipped side-work, including




                                                -13-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 14 of 41 PageID #: 14




    folding napkins, cleaning the bar, the fridge, tables, floors, walls, cleaning the toilets,

    sweeping and cleaning the restaurant and its exterior, carrying dirty dishes, setting up and

    breaking down outside chairs and tables, cleaning and polishing plates, glasses and

    silverware, packaging food for delivery and pick up and taking out garbage (“Non-Tipped

    Work”).

            79.       Like Plaintiff Azov, the similarly situated servers did not receive any hourly

    wage compensation for the Non-Tipped Work.

            80.       From speaking with them, Plaintiffs know that other bartenders, baristas,

    cashiers, servers and bussers, like them, were not paid any minimum or overtime hourly

    wage, were paid below the statutory minimum wage, were not paid for all hours worked,

    were not paid overtime premium pay, were not paid spread-of-hours pay, did not receive

    100% of their tips, and had deductions from their compensation when customers did not

    pay their bill.

    Uniform Violations

            81.       Defendants required Plaintiffs Leontyev and Azov and other similarly

    situated employees who worked as servers and bussers to purchase and wear a specific

    uniform, which includes uniform red or white shirts with the restaurants’ logo.

            82.       Plaintiff Raiter and Samoylova did not wear uniforms during their

    employment.

            83.       Plaintiff Leontyev and Azov and other similarly situated employees were

    required to buy the uniforms from Defendants. They spent between $5.00 to $10.00 per

    shirt uniform and were had to buy 4 to 6 of them per year.




                                                   -14-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 15 of 41 PageID #: 15




            84.    Defendants failed to reimburse Plaintiffs Leontyev and Azov and the

    similarly situated employees for the cost of the uniforms.

            85.    Defendants failed to pay Plaintiffs Leontyev and Azov and the similarly

    situated employees an allowance for the care, maintenance and cleaning of their uniforms,

    which Defendants required them to wear during their employment for the Defendants.

            86.    As a result of not reimbursing or compensating them for their uniform

    expenses and maintenance, Defendants effectively further reduced Plaintiffs Leontyev and

    Azov’s and other similarly situated employees’ wages below the statutory minimum wage

    requirement.

    Labor Law Notice and Wage Statement Violations

            87.    Defendants paid Plaintiffs part in cash and part by company check once per

    week.

            88.    Defendants failed to provide Plaintiffs and other similarly situated

    employees with the Notice and Acknowledgment of Payrate and Payday under N.Y. Lab.

    Law § 195.1 when they were hired or at any point in their employment.

            89.    Defendants did not provide Plaintiffs or similarly situated employees with

    an accurate wage statement under N.Y. Lab. Law § 195.3 with any wage payment.

            90.    Defendants did not post at the restaurant a poster advising Plaintiffs and

    other employees of their right to a minimum wage and overtime premium pay.




                                               -15-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 16 of 41 PageID #: 16




    Gender Discrimination and Sexual Harassment against Plaintiffs Raiter and Samoylova

              91.   During their employment, Defendants instigated, encouraged and condoned

    gender discrimination and sexual harassment towards Plaintiffs Raiter and Samoylova and

    other female employees at work on regular basis.

              92.   Defendant Milrud personally instigated, nurtured and encouraged a constant

    pattern and practice of gender discrimination and sexual harassment against Plaintiffs

    Raiter and Samoylova and other female employees at Emmons Palace, repeatedly failing

    to discipline any of the male employees who partook in the sexual harassment and

    discrimination.

              93.   Defendant Milrud often commented on Plaintiffs Raiter and Samoylova’s

    and other female employees’ appearance and body weight, often calling them “fat” or

    telling them to lose weight.

              94.   Defendant Milrud would regularly pass by Plaintiff Raiter and tell her in

    Russian: “you should lose some weight in your as*”

              95.   On one occasion during her employment, Plaintiff Raiter was talking to

    Defendant Milrud and told him that her teenage daughter has recently lost some weight, in

    response he replied “it would be better if your as* lost some weight.”

              96.   Defendant Milrud did not call male employees fat or tell them to lose

    weight.

              97.   During Plaintiffs Raiter and Samoylova’s employment, Defendant Milrud

    routinely sexually harassed them and made nonconsensual physical contact with their

    bodies and inappropriate, sexual and aggressive comments towards them, including

    comments about their breasts and buttocks.




                                               -16-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 17 of 41 PageID #: 17




           98.     On multiple occasions, Defendant Milrud approached Plaintiff Raiter from

    behind when she was not looking, performing work such as cleaning the fridge, and

    touched her buttocks or her lower back.

           99.     On multiple occasions, when Plaintiff Raiter used a ladder near the

    dishwasher to reach for juices on the shelves, Defendant Milrud repeatedly used this as an

    opportunity to touch her buttocks.

           100.    Defendant Milrud took every opportunity to crowd Plaintiff Raiter and

    Samoylova behind the bar or in a narrow space in order to touch their lower back or

    shoulders when passing by them or lean his body tightly against theirs.

           101.    Defendant Milrud created a hostile work environment towards women at

    Emmons Palace and openly derived enjoyment when others around him did the same. He

    regularly encouraged his male employees, including management, to sexually harass, insult

    and discriminate against Defendants’ female employees, rewarding them with friendly

    attitude or better employment conditions and failing to reprimand or discipline them.

           102.    For instance, in mid-April 2016, Defendants’ chef, a male employee, named

    Misha [last name unknown], heard someone calling Plaintiff Raiter a “young woman” in

    Russian. In response, in front of customers and one of Defendants’ upper management,

    Oleg Katayev, the chef shouted: “she is no young woman, a train can pass through [her

    vagina].”

           103.    Defendants’ upper management found the chef’s comments entertaining

    and laughed. Defendants did not discipline or reprimand the chef.

           104.    Plaintiff Raiter was humiliated, extremely shocked and emotionally

    distressed by this incident. When she got home, she cried for several hours.




                                               -17-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 18 of 41 PageID #: 18




           105.    After the April 2016 incident, Plaintiff Raiter quit working for Defendants

    because of emotional distress and being unable to work under such unbearable working

    conditions that were hostile towards women.

           106.    Defendant Milrud employs his longtime female friend, Lena [last name

    unknown] (“Chef Lena”) as a chef at Emmons Palace. On top of her chef’s duties, she has

    the authority to hire, fire and discipline Defendants’ employees, including Plaintiffs.

           107.    In February 2017, Chef Lena asked Plaintiff Raiter to return to work at

    Emmons Palace and promised that the work environment had improved.

           108.    After Chef Lena hired her back and Plaintiff Raiter returned to work for

    Defendants, the hostile work environment and sexual harassment continued to get worse.

           109.    From 2017 to 2019, Defendant Milrud continued to make sexual and

    inappropriate comments to Plaintiff Raiter. He regularly commented that Plaintiff Raiter

    “must be looking for a ‘sponsor,’” and made inappropriate sexual jokes, implying that she

    is a sex worker for hire.

           110.    Defendant Milrud regularly stated that Plaintiff Raiter must be attracting

    “prostitutes like herself to work at the restaurant,” and that all female employees working

    for Defendants are “only strictly whores.”

           111.    In the Fall 2018, when Plaintiff Raiter climbed the ladder at the restaurant,

    Defendant Milrud slapped her buttocks with force and then said in Russian “Not bad, that’s

    impressive.”

           112.    In late 2018 and early 2019, Defendant Milrud often came to Plaintiff

    Samoylova looking for Plaintiff Raiter and asked “what is [Raiter] doing? Is she fuc*ing




                                                 -18-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 19 of 41 PageID #: 19




    with someone?” He also habitually asked “where is [Raiter]? She must have been fuc*ing

    and drinking all night yesterday?

           113.    Once a week, Plaintiff Samoylova was tasked with cleaning the fridge for

    ice cream near the bar. On multiple occasions, when Defendant Milrud saw her clean the

    fridge he purposely came behind her and, as she was bending over, touched her buttocks

    with his pelvis leaning his body weight on her.

           114.    In the summer of 2018, Plaintiff Samoylova lost over 80 pounds of weight.

           115.    Seeing Plaintiff Samoylova’s visible weight loss, one of Defendants’

    customers and Defendant Milrud’s friend, Boris [last name unknown], who himself is

    overweight, asked her how she managed to lose so much weight. Not giving her a chance

    to respond, Defendant Milrud loudly interrupted, in Russian, “well of course she lost

    weight, all she does is fu*k a lot and not eat,” in front of other staff members.

           116.    Plaintiff Samoylova was insulted, shocked, humiliated and severely

    emotionally distressed by Defendant Milrud’s behavior and comments. She immediately

    confined in Plaintiff Raiter and told her about the discriminatory comments.

           117.    Perpetuating Defendants’ culture of disrespect and sexual aggression

    towards female employees, once when Plaintiff Samoylova was serving ice cream to

    Defendant Milrud’s friends at the restaurant, one of the men asked her to “come and spend

    the night with [him].” When she refused, he insinuated that she was lucky that he asked

    her and said “shame, women like you [that are overweight] always like me.” Defendant

    Milrud did not reprimand or stop this man’s sexual harassment of Plaintiff Samoylova.

           118.    On another occasion in 2019, another one of Defendant Milrud’s friends

    and customers, Sasha [last name unknown], asked another female employee, Ella [last




                                                -19-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 20 of 41 PageID #: 20




    name unknown] on a date, but then told her that it would be best that she stop working for

    Defendants because Defendant Milrud told him that “only prostitutes work [at Emmons

    Palace].”

           119.    At all relevant times, Chef Lena was in her late 50s/ early 60s and openly

    displayed discriminatory behavior and made sex-related comments towards female

    employees, especially women that are younger than her, like Plaintiffs Raiter and

    Samoylova.

           120.    During Plaintiffs Raiter and Samoylova’s employment, Chef Lena often

    harassed and bulled them and other female employees, constantly making sex- and weight-

    related comments to them with Defendant Milrud or in front of him.

           121.    Chef Lena did not harass or bully male employees.

           122.    Chef Lena routinely called Plaintiff Raiter and Samoylova “prostitutes” and

    “whores” at work. She also told a female employee, Ella [last name unknown] to “remove

    that lipstick of your lips” and implied that she looked like a sex worker.

           123.    Chef Lena told Plaintiff Raiter and Samoylova that “they grew a [big] as*”

    and that “[their] breasts were sticking out.”

           124.    Chef Lena constantly commented on Plaintiffs Raiter and Samoylova’s and

    other female employees’ weight and told them to get thinner and stop eating.

           125.    In April 2018, Chef Lena approached Plaintiffs Raiter and Samoylova

    because she needed a juice from the upper shelving. Plaintiff Raiter went to climb the

    ladder to get the juice, but Chef Lena stopped her and told her “don’t climb the ladder,

    make [Samoylova] climb it, since she has grown such a big a*s . . . . so she should climb.”




                                                -20-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 21 of 41 PageID #: 21




           126.    In March 2019, Plaintiff Raiter came to Emmons Palace wearing a red

    sweater to pick up Plaintiff Samoylova after work. Upon seeing Plaintiff Raiter, Chef Lena

    commented, in front of Defendant Milrud, that “[Raiter] dressed up as a whore” and asked

    Plaintiffs Raiter and Samoylova where they were going? Defendant Milrud looked pleased

    with the questions and laughed, failing to reprimand or discipline Chef Lena.

           127.    The next day when Plaintiffs Raiter and Samoylova came to work, the male

    employees asked them “so how was your night? Did you get enough fuc*ing?” Once again,

    Defendants failed to reprimand the male employees for their inappropriate comments.

           128.    In May 2019, when a food supplier, Roma [last name unknown] delivered

    frozen food to Emmons Palace, he asked Plaintiff Samoylova where Plaintiff Raiter was.

    Interjecting into the conversation, Chef Lena replied for Plaintiff Samoylova in Russian

    that “[Raiter] must be whoring around somewhere… because she is whore #1, and

    [pointing directly at Samoylova] this is whore #2.”

           129.    Chef Lena also verbally abused, threatened and terrorized Defendants’

    female employees at work, often pointing at them and saying that she could fire them if

    she wants because “[Defendant Milrud] was in her power” and did a grabbing gesture with

    her hand to indicate that she has control over him.

           130.    In 2018 and 2019, due to continued harassment and discrimination, Plaintiff

    Samoylova began experiencing severe emotional distress, resulting in severe anxiety,

    depression, crying spells, inability to sleep, gastrointestinal symptoms, headaches, and

    general loss of enjoyment of life. She was afraid to eat or snack at work because she would

    be bullied about her weight and developed a fear of eating.




                                               -21-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 22 of 41 PageID #: 22




             131.   The constant sexual harassment and gender discrimination during her

    employment with Defendants, made Plaintiff Samoylova dread coming to work as she

    knew that she would be subject to unwanted sexual harassment, comments, insults and

    jokes.

             132.   On July 5, 2019, as a result of Defendants’ discrimination, Plaintiff

    Samoylova left her employment at Emmons Palace.

             133.   Any reasonable person in Plaintiff Samoylova’s position would have left

    their employment with Defendants.

             134.   In July 2019, Defendant Milrud was sitting at the bar at Emmons Palace

    while Plaintiff Raiter was working behind the bar. A customer came and stood at the bar

    next to him, looked at Plaintiff Raiter and said “great looking tits.”

             135.   Hearing the customer comment on Plaintiff Raiter’s breasts, Defendant

    Milrud laughed and displayed approval of his comment, failing to intervene or protect her

    in any way.

             136.   Plaintiff Raiter became visibly shocked and embarrassed at the customer’s

    inappropriate comments. Seeing her reaction, the customer took out $5.00 and offered it to

    her as a tip for his inappropriate comment. She refused to accept the money.

             137.   Seeing that Plaintiff Raiter refused the customer’s money, Defendant

    Milrud picked up the $5.00 from the bar and threw it directly at her face, shouting “you got

    five dollars for nice tits. You take it!”

             138.   Defendants’ other employees witnessed Defendant Milrud throwing the

    money at Plaintiff Raiter’s face, including bussers Aziz [last name unknown] and Jalil [last

    name unknown].




                                                 -22-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 23 of 41 PageID #: 23




            139.   Plaintiff Raiter broke down crying at work and could not stop for several

    hours after work.

            140.   Defendants’ aggressive, sexualized behavior and discrimination against

    Plaintiff Raiter caused her significant emotional distress.

            141.   The next day after the incident, Plaintiff Raiter told Defendant Milrud that

    she could no longer work for him because of his outrageous behavior. Defendant Milrud

    did not apologize or acknowledge what happened, instead her told her to relax and that it

    was a joke.

            142.   On July 16, 2019, Plaintiff Raiter was unable to return back to work because

    of Defendants’ discrimination and hostile work environment at work.

            143.   Any reasonable person in Plaintiff Raiter’s position would have terminated

    their employment with Defendants.

            144.   Due to continued sexual harassment and discrimination, Plaintiff Raiter was

    subjected to severe emotional distress, including severe anxiety, depression, crying spells,

    inability to sleep, gastrointestinal symptoms and general loss of enjoyment of life, feelings

    of dread, fear of coming to work and fear of losing her job if she spoke up against

    Defendants’ hostile work environment against women.

            145.   Several other female employees also had to quit their positions at

    Defendants’ restaurants because of their rampant discrimination and sexual harassment of

    them.

            146.   During their employment, Plaintiffs observed how Defendant Milrud and

    Chef Lena daily yelled, harassed and made inappropriate comments to several female

    employees, including Anya [last name unknown], Sveta [last name unknown] and Masha




                                                -23-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 24 of 41 PageID #: 24




    [last name unknown], Alsy [last name unknown], Lena [last name unknown], Julia [last

    name unknown], Ella [last name unknown] and Ai Solmishko.

           147.    In 2019, both Anya [last name unknown] and Sveta [last name unknown],

    quit their jobs at Defendants’ restaurant as a result of the hostile work environment,

    constant sexual harassment and gender discrimination.

           148.    Any reasonable person in Anya and Sveta’s position would have terminated

    their employment.

           149.    As the result of Defendants’ harassment and discrimination, Anya [last

    name unknown] had to seek medical help for her emotional distress and, upon information

    and belief, she was diagnosed with severe depression and was prescribed and took anti-

    depressant medication.

           150.    Sveta [last name unknown] suffered and still suffers severe emotional

    distress because of Defendants’ harassment and discrimination of women.

           151.    In 2018 and 2018, during her employment with Defendants, Masha [last

    name unknown] became so emotionally distressed by Defendant Milrud and Chef Lena’s

    behavior that she repeatedly cried at work.

           152.    In 2018 and 2019, Plaintiffs Raiter and Samoylova observed Masha [last

    name unknown] crying in the kitchen during her shifts almost every day after Defendants

    subjected her to sexual harassment and discrimination on the daily.

           153.    In 2019, Masha [last name unknown] quit her job at Defendants. But soon

    after, because she needed a job, she had to come back to endure further harassment and

    discrimination at Defendants’ restaurant.




                                                  -24-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 25 of 41 PageID #: 25




            154.   Defendants did not sexually harass their male employees. Defendants did

    not comment on their male employees’ buttocks, chest, appearance, weight, clothes or sex

    life.

            155.   Defendants treated Plaintiffs Raiter and Samoylova and their other female

    employees less well than their male employees because they subjected them to continual

    and constant sexualized work environment, sexual harassment and discrimination.

            156.   At all relevant times, Defendants were aware of the repeated and continuous

    gender discrimination, hostile work environment and the sexual harassment at their

    workplace, but they permitted it to continue unremedied for so long as to amount to a

    discriminatory policy and practice.

            157.   Plaintiff Raiter and Samoylova were effectively constructively discharged

    as Defendants created a work atmosphere that is so hostile and intolerable, permeated with

    constant harassment and gender discrimination, that no reasonable person could withstand

    it and would also be forced to quit.

            158.   As a result of Defendants’ sexual harassment and discrimination of

    Plaintiffs Raiter and Samoylova have suffered and continue to suffer, inter alia, lost wages,

    emotional distress, mental anguish, emotional pain and suffering, inconvenience, and loss

    of enjoyment of life.

                               CLASS ACTION ALLEGATIONS


            159.   Plaintiffs assert these allegations and claims on their own and on behalf of

    two classes of persons under Fed. R. Civ. P. 23(a), (b)(2) and (b)(3):

            Subclass A: All persons whom Defendants employ and have employed who
            were bartenders, baristas, cashiers, bussers, servers and other comparable
            tipped positions at any time since August 5, 2015 to the entry of judgment



                                                -25-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 26 of 41 PageID #: 26




           in this case (the “Class Period”), who were non-exempt employees within
           the meaning of the New York Labor Law (the “Class Members A”).

           Subclass B: All persons whom Defendants employ and have employed who
           were bussers and servers and other comparable tipped positions who were
           required to purchase and wear uniforms during their employment with
           Defendants during the Class Period, who were non-exempt employees
           under the New York Labor Law (“Class Members B”).

           160.    The Class Members A and B (“Class Members”) identified above are so

    numerous that joinder of all members is impracticable. Although the precise number of

    such persons is unknown, and the facts on which the calculation of that number are

    presently within Defendants’ sole control, upon information and belief, more than 40 Class

    Members exist.

           161.    Plaintiffs’ claims are typical of the Class Members’, and a class action is

    superior to other available methods for the fair and efficient adjudication of the

    controversy, particularly in the context of wage and hour litigation where individual

    plaintiffs lack the financial resources to vigorously prosecute a lawsuit in federal court

    against a corporate defendant.

           162.    Defendants have acted or refused to act on grounds generally applicable to

    the Class Members, making appropriate final injunctive relief or corresponding declaratory

    relief with respect to the Class Members.

           163.    Plaintiffs are committed to pursuing this action and have retained competent

    counsel experienced in employment law, wage and hour law, and class action litigation.

           164.    Plaintiffs have the same interest in this matter as all other Class Members

    and their claims are typical of Class Members’.

           165.    Common questions of law and fact exist as to the Class Members that

    predominate over any questions solely affecting the individual Class Members, including:



                                                -26-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 27 of 41 PageID #: 27




                   a.     whether Defendants employed Plaintiffs and the Class Members,

    individually or jointly, within the meaning of the Labor Law;

                   b.     whether Defendants failed to keep true and accurate time records for

    all hours worked by Plaintiffs and the Class Members;

                   c.     what proof of hours worked is sufficient where employers fail in

    their duty to maintain time records;

                   d.     whether Defendants failed or refused to pay the Plaintiffs and the

    Class Members minimum wages, overtime premium pay for all hours worked in excess of

    40 hours per workweek, and spread-of-hours pay;

                   e.     whether Defendants made unlawful deductions from the Plaintiffs’

    and Class Members’ wages;

                   f.     whether Defendants maintained adequate records of the tips that the

    Plaintiffs and Class Members received;

                   g.     whether Defendants failed to reimburse Class Members B for

    uniform expenses and maintenance;

                   h.     whether Defendants failed to provide the Plaintiffs and Class

    Members with wage notices and wages statements under Labor Law §§ 195.1 and 195.3;

                   i.     whether Defendants failed to post or keep posted a notice explaining

    the minimum wages and overtime pay rights provided under the Labor Law in any area

    where Plaintiffs and the Class Members are employed;

                   j.     whether the individual Defendant Milrud participated in the day-to-

    day management of the restaurant and is “joint employers” and liable to Plaintiffs and the

    Class Members;




                                              -27-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 28 of 41 PageID #: 28




                   k.      whether Defendants are liable for all damages claimed hereunder,

    including but not limited to, interest, costs and disbursements and attorneys’ fees; and

                   l.      whether Defendants should be enjoined from such violations of the

    Labor Law in the future.

                            COLLECTIVE ACTION ALLEGATIONS

           166.    Under 29 U.S.C. § 206, Plaintiff Raiter, Samoylova and Leontyev seek to

    assert these allegations and claims as a collective action:

           All persons whom Defendants employ and have employed who were
           servers, bartenders, baristas, cashiers and bussers other comparable tipped
           positions at any time since August 5, 2018 to the entry of judgment in this
           case (the “Collective Action Period”), who were non-exempt employees
           within the meaning of the FLSA (the “Collective Action Members”) and
           who were not paid overtime premium pay, for all hours worked and were
           subject to unlawful deductions under the FLSA.

           167.    Plaintiffs Raiter, Samoylova and Leontyev and the Collective Action

    Members are similarly situated on several legal and factual issues, including:

                   a.      whether Defendants employed the Plaintiffs Raiter, Samoylova and

    Leontyev and Collective Action Members within the meaning of the FLSA;

                   b.      whether the Plaintiffs Raiter, Samoylova and Leontyev and

    Collective Action Members performed similar duties;

                   c.      whether Defendants willfully or recklessly violated the FLSA; and

                   d.      whether Defendants failed to pay the Plaintiffs Raiter, Samoylova

    and Leontyev and Collective Action Members overtime compensation for hours worked in

    excess of 40 hours per workweek, violating the FLSA and the regulations promulgated

    thereunder.




                                                -28-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 29 of 41 PageID #: 29




                                   FIRST CAUSE OF ACTION
                      FAILURE TO PAY OVERTIME PREMIUM PAY
                                       UNDER THE FLSA
         (On Behalf of Plaintiffs Raiter, Samoylova, Leontyev and the Collective Action
                                            Members)

            168.    Plaintiffs repeat and reallege every allegation of the preceding paragraphs

    as if set forth fully herein.

            169.    Plaintiffs consent in writing to be a party to this action under 29 U.S.C.

    §216(b), which is attached to this Complaint and incorporated by reference.

            170.    Defendants employed, and/or continue to employ, Plaintiffs and the

    Collective Action Members within the meaning of the FLSA.

            171.    Defendants were required to pay Plaintiffs and the Collective Action

    Members no less than one and 1.5 times the regular rate at which they were paid for all

    hours worked in excess of 40 hours in a workweek under the overtime wage provisions set

    forth in the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§ 207(a)(1) and 215(a).

            172.    At all relevant times, Defendants had a policy and practice of refusing to

    pay overtime compensation to their employees for their hours worked in excess of 40 hours

    per workweek.

            173.    Defendants were aware or should have been aware that the practices

    described in this Complaint were unlawful, making their violations willful or reckless.

            174.    Because Defendants’ violations of the FLSA have been willful, a three-year

    statute of limitations applies under 29 U.S.C. § 255 and should be equitably tolled between

    the filing of this lawsuit and when the Court conditionally certifies the collective action.

            175.    Defendants have not made a good faith effort to comply with the FLSA with

    respect to Plaintiffs and the Collective Action Members’ compensation.




                                                -29-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 30 of 41 PageID #: 30




            176.    Defendants also deducted at least some of the overtime hours from Plaintiffs

    and Collective Action Members’ paystubs, failing to pay them any wages for those

    overtime hours. Defendants have failed to make, keep and preserve records with respect to

    their employees sufficient to determine the wages, hours, and other conditions and

    practices of employment, violating the FLSA, 29 U.S.C. §§ 201, 207(a)(1) and 215(a).

            177.    In failing to compensate Plaintiffs and the Collective Action Members for

    all compensable hours worked, Defendants violated the FLSA and the regulations

    thereunder, including 29 C.F.R. §§ 785.13, 785.11.

                                  SECOND CAUSE OF ACTION
                            FAILURE TO PAY THE MINIMUM WAGE
                             UNDER THE NEW YORK LABOR LAW
                           (On Behalf of Plaintiffs and the Class Members)

            178.    Plaintiffs repeat and reallege every allegation of the preceding paragraphs

    as if set forth fully herein.

            179.    Defendants are “employers” under N.Y. Lab. Law §§ 190, 196-d, 651(5),

    652 and supporting New York State Department of Labor Regulations and employed

    Plaintiffs and the Class Members.

            180.    The wage payment provisions of Article 6 of the Labor Law and supporting

    New York State Department of Labor Regulations apply to Defendants and protect

    Plaintiffs and the Class Members.

            181.    Under the Labor Law and supporting New York State Department of Labor

    Regulations, Defendants were required to pay Plaintiffs and the Class Members the

    statutory minimum wage.

            182.    Upon information and belief, Defendants failed to post, in a conspicuous

    place upon their premises a notice issued by the New York State Department of Labor



                                                -30-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 31 of 41 PageID #: 31




    summarizing minimum wage provisions, violating the Labor Law and supporting New

    York State Department of Labor Regulations. 12 N.Y.C.R.R. §§ 137-2.3, et seq.

           183.    Defendants paid Plaintiffs and the Class Members below the statutory

    minimum wage.

           184.    Defendants are liable to Plaintiff and the Class Action Members for the

    difference between the hourly rate at which they paid them, if any, and the full statutory

    minimum wage.

           185.    Defendants willfully violated the Labor Law by knowingly and

    intentionally failing to pay Plaintiffs and the Class Members the minimum wage.

           186.    Due to Defendants’ Labor Law violations, Plaintiffs and the Class Members

    are entitled to recover from Defendants their unpaid wages, liquidated damages, reasonable

    attorneys’ fees, costs, and pre and post-judgment interest.

                                THIRD CAUSE OF ACTION
                     FAILURE TO PAY THE OVERTIME PREMIUM PAY
                          UNDER THE NEW YORK LABOR LAW
                        (On Behalf of Plaintiffs and the Class Members)

           187.    Plaintiffs, on behalf of themselves and the Class Members, repeat and

    reallege every allegation of the preceding paragraphs as if fully set forth herein.

           188.    Defendants are employers under N.Y. Lab. Law §§ 190, 196-d, 651(5), 652

    and supporting New York State Department of Labor Regulations and employed Plaintiffs

    and the Class Members.

           189.    Under the Labor Law and supporting New York State Department of Labor

    Regulations, Defendants were required to pay Plaintiffs and the Class Members 1.5 times

    their regular rate of pay for all hours they worked in excess of 40.




                                                -31-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 32 of 41 PageID #: 32




             190.   Defendants failed to pay Plaintiffs and the Class Members the overtime

    wages to which they were entitled, violating N.Y. Lab. Law § 650 and Part 142, § 142-2.2

    of Title 12 of the Official Compilation of Codes, Rules and Regulations promulgated by

    the Commissioner of Labor pursuant to the Minimum Wage Act.

             191.   Defendants willfully violated the Labor Law by knowingly and

    intentionally failing to pay Plaintiffs and the Class Members the correct amount of overtime

    wages.

             192.   Due to Defendants’ Labor Law violations, Plaintiffs and the Class Members

    are entitled to recover from Defendants their unpaid wages, liquidated damages, reasonable

    attorneys’ fees, costs, and pre and post-judgment interest. N.Y. Lab. Law § 663.

                               FOURTH CAUSE OF ACTION
                         FAILURE TO PAY SPREAD-OF-HOURS PAY
                           UNDER THE NEW YORK LABOR LAW
                         (On Behalf of Plaintiffs and the Class Members)

             193.   Plaintiffs, on behalf of themselves and the Class Members, repeat and

    reallege every allegation of the preceding paragraphs as if fully set forth herein.

             194.   Defendants failed to pay Plaintiffs and the Class Members additional

    compensation for one hour’s pay at the basic minimum hourly wage for each day during

    which they worked more than 10 hours (i.e., “spread-of-hours pay”), violating 12

    N.Y.C.R.R. § 146-1.6.

             195.   By failing to pay Plaintiffs and the Class Members spread-of-hours pay,

    Defendants have willfully violated the New York Lab. Law Article 19, §§ 650 et seq. and

    the supporting New York State Department of Labor Regulations.

             196.   Due to Defendants’ Labor Law violations, Plaintiffs and the Class Members

    are entitled to recover from Defendants their unpaid spread-of-hours wages, statutory



                                                -32-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 33 of 41 PageID #: 33




    liquidated damages, reasonable attorneys’ fees, costs, pre and post-judgment interest, and

    such other legal and equitable relief as this Court deems just and proper.

                                 FIFTH CAUSE OF ACTION
                                UNLAWFUL DEDUCTIONS
                           UNDER THE NEW YORK LABOR LAW
                         (On Behalf of Plaintiffs and the Class Members)

           197.    Plaintiffs, on behalf of themselves and the Class Members, repeat and

    reallege every allegation of the preceding paragraphs as if fully set forth herein.

           198.    The unpaid wages at issue in this claim are “wages” under N.Y. Lab. Law

    § 190(1).

           199.    N.Y. Lab. Law § 193 prohibits deductions from wages that are not made in

    accordance with the provisions of any law or any rule or regulation issued by any

    governmental agency and are not expressly authorized in writing by the employees and are

    not for the benefit of the employee.

           200.    N.Y. Lab. Law § 198-B(2) prohibits persons from, inter alia, requesting,

    demanding, or receiving, either before or after such employee is engaged, a return,

    donation, or contribution of any part or all of said employee’s wages, salary, supplements,

    or other thing of value, upon the statement, representation, or understanding that failure to

    comply with such request or demand will prevent such employee from procuring or

    retaining employment.

           201.    Defendants violated the Labor Law in deducting from Plaintiffs and the

    Class Members’ wages for meals that customers did not pay and by deducting disputed

    hours from their pay.

           202.    Due to Defendants’ violations of the Labor Law, Plaintiffs and the Class

    Members are entitled to recover from them the unlawfully deducted wages, liquidated



                                                -33-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 34 of 41 PageID #: 34




    damages, reasonable attorneys’ fees, costs, and pre and post-judgment interest. N.Y. LAB.

    LAW § 633(1).

                                SIXTH CAUSE OF ACTION
                                  UNIFORM VIOLATIONS
                         UNDER THE NEW YORK LABOR LAW
           (Brought on Behalf of Plaintiff Leontyev and Azov and Class Members B)

           203.     Plaintiffs Leontyev and Azov repeat and reallege each and every allegation

    of the preceding paragraphs as if fully set forth herein.

           204.     Defendants failed to pay Plaintiffs Leontyev and Azov and the Class

    Members B the full amount of their wages as a result of deductions for uniform-related

    expenses, violating Labor Law Article 6 § 193 and the supporting New York State

    Department of Labor Regulations, 12 N.Y.C.R.R. § 137-2.5.

           205.     Defendants required Plaintiffs Leontyev and Azov and the Class Members

    B to purchase specific uniforms from them and those uniforms while working.

           206.     Defendants failed to reimburse Plaintiffs Leontyev and Azov and the Class

    Members B for the cost of the uniforms, violating 12 N.Y.C.R.R. § 137-1.8.

           207.     Additionally, Defendants failed to launder or maintain the uniforms that

    they required Plaintiffs Leontyev and Azov and the Class Members B to wear and failed to

    pay them the required weekly amount for such laundering and maintenance.

           208.     Due to Defendants’ violations of the Labor Law, Plaintiff Leontyev and

    Azov and the Class Members B are entitled to recover from Defendants their costs for

    purchasing the uniforms, unpaid uniform related expenses, statutory liquidated damages,

    reasonable attorneys’ fees, costs, and pre and post-judgment interest.




                                                -34-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 35 of 41 PageID #: 35




                                SEVENTH CAUSE OF ACTION
                             FAILURE TO PROVIDE 195.1 NOTICE
                            UNDER THE NEW YORK LABOR LAW
                          (On Behalf of Plaintiffs and the Class Members)

           209.    Plaintiffs repeat and reallege each and every allegation of the preceding

    paragraphs as if fully set forth herein.

           210.    Defendants willfully failed to supply Plaintiffs and the Class Members with

    the required Notice and Acknowledgement of Pay Rate and Payday under N.Y. Lab. Law

    § 195.1(a) within 10 business days of their first employment date.

           211.    Due to Defendants’ violations of N.Y. Lab. Law § 195.1 through February

    26, 2015, Plaintiffs and the Class Members are entitled to recover from Defendants $50.00

    for each work week that the violations occurred or continue to occur or a total of $2,500.00,

    reasonable attorneys’ fees, costs, injunctive and declaratory relief. N.Y. Lab. Law § 198(1)-

    b (2014).

           212.    Due to Defendants’ violations of N.Y. Lab. Law § 195.1 on or after

    February 27, 2015, Plaintiffs and the Class Members are entitled to recover from

    Defendants $50.00 for each workday that the violations occurred or continue to occur, or

    a total of $5,000.00, reasonable attorneys’ fees, costs, injunctive and declaratory relief.

    N.Y. Lab. Law § 198(1)-b (2016).

                                EIGHTH CAUSE OF ACTION
                      FAILURE TO PROVIDE 195.3 WAGE STATEMENT
                           UNDER THE NEW YORK LABOR LAW
                         (On Behalf of Plaintiffs and the Class Members)

           213.    Plaintiffs repeat and reallege each and every allegation of the preceding

    paragraphs as if fully set forth herein.




                                                -35-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 36 of 41 PageID #: 36




           214.     Defendants have willfully failed to supply Plaintiffs and the Class Members

    with the required accurate wage statements with every payment of wages, violating Labor

    Law § 195.3.

           215.     Due to Defendants’ violations of Labor Law § 195.3, Plaintiffs and the

    Class Members are entitled to recover from Defendants $100.00 for each work week that

    the violations occurred or continue to occur, or a total of $5,000.00, as provided for by

    Labor Law § 198(1)-d, reasonable attorneys’ fees, costs, injunctive and declaratory relief.

                              NINTH CAUSE OF ACTION
                  GENDER DISCRIMINATION AND SEXUAL HARASSMENT
                   UNDER THE NEW YORK CITY HUMAN RIGHTS LAW
                       (On Behalf of Plaintiffs Raiter and Samoylova)

           216.     Plaintiffs Raiter and Samoylova reallege every allegation of the preceding

    paragraphs as if fully set forth herein.

           217.     At all relevant times, Plaintiffs Raiter and Samoylova were “employee(s)”

    and “person(s)” and Defendants were an “employer(s)” under the NYCHRL.

           218.     Plaintiffs Raiter and Samoylova were subject to gender discrimination,

    sexual harassment and treated less well than their male colleagues because of their gender,

    violating N.Y.C. Admin. Code § 8-107(1)(a).

           219.     Chef Lena had the authority to affect Plaintiffs Raiter and Samoylova’s

    employment terms and conditions, including by firing and hiring them.

           220.     Defendants are strictly liable for the actionable hostile and discriminatory

    environment created by its management and supervisors, including Chef Lena, who had

    immediate or successively higher authority over Plaintiffs Raiter and Samoylova.

           221.     Defendants knew or should have known of the constant and ongoing

    discrimination, hostile work environment and the sexual harassment against their female



                                                -36-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 37 of 41 PageID #: 37




    employees but failed to take any remedial steps for so long as to amount to a continuous

    discriminatory policy and practice.

           222.    Defendants’ gender discrimination, hostile work environment and the

    sexual harassment against Plaintiffs Raiter and Samoylova and other similarly situated

    female employees were continuous violations of NYCHRL.

           223.    Continuing violation doctrine applies to Defendants’ acts of discrimination,

    harassment and hostile environment against Plaintiffs Raiter and Samoylova because they

    permitted specific and related instances of discrimination to continue unremedied for so

    long as to amount to a discriminatory policy and practice, and, accordingly, a longer statute

    of limitations applies to any discriminatory act, harassment and hostile environment that

    would have been time-barred otherwise, making them timely and actionable.

           224.    As a result of Defendants’ harassment of them, Plaintiffs Raiter and

    Samoylova have suffered and continue to suffer, inter alia, loss of wages, emotional

    distress, mental anguish, emotional pain and suffering, inconvenience, and loss of

    enjoyment of life.

           225.    Defendants harassed and discriminated against Plaintiffs Raiter and

    Samoylova with malice and reckless indifference to their rights under the NYCHRL.

           226.    As a result of Defendants’ unlawful conduct, Raiter and Samoylova can

    recover punitive damages. N.Y.C. Admin. Code § 8-502.




                                                -37-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 38 of 41 PageID #: 38




                               TENTH CAUSE OF ACTION
                  GENDER DISCRIMINATION AND SEXUAL HARASSMENT
                     UNDER NEW YORK STATE HUMAN RIGHTS LAW
                        (On Behalf of Plaintiffs Raiter and Samoylova)

           227.     Plaintiffs Raiter and Samoylova reallege every allegation of the preceding

    paragraphs as if fully set forth herein.

           228.     At all relevant times, Plaintiffs Raiter and Samoylova were “employee(s)”

    and “person(s)” and Defendants were “employer(s)” under the NYSHRL.

           229.     The NYSHRL prohibits employment discrimination and harassment based

    on gender. N.Y. Exec. Law § 296(1)(a).

           230.     Plaintiffs were subjected to unwelcomed sexual conduct in the workplace

    that constitutes sex-based harassment.

           231.     Defendants’ workplace was permeated with discrimination that was

    sufficiently severe and pervasive to alter the conditions of Plaintiffs’ work environment

    and create an abusive working environment.

           232.     Chef Lena had the authority to affect Plaintiffs Raiter and Samoylova’s

    employment terms and conditions, including by firing and hiring them.

           233.     Defendants are vicariously liable for the actionable hostile and

    discriminatory environment created by its management and supervisors, including Chef

    Lena, who had immediate or successively higher authority over Plaintiffs Raiter and

    Samoylova.

           234.     Defendants’ gender discrimination, hostile work environment and the

    sexual harassment against Plaintiffs Raiter and Samoylova and other similarly situated

    female employees were continuous violations of NYSHRL.




                                               -38-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 39 of 41 PageID #: 39




           235.    Continuing violation doctrine applies to Defendants’ acts of discrimination,

    harassment and hostile environment against Plaintiffs Raiter and Samoylova because they

    permitted specific and related instances of discrimination to continue unremedied for so

    long as to amount to a discriminatory policy and practice, and, accordingly, a longer statute

    of limitations applies to any discriminatory act, harassment and hostile environment that

    would have been time-barred otherwise, making them timely and actionable.

           236.    As a result of Defendants’ harassment of them, Plaintiffs Raiter and

    Samoylova have suffered and continue to suffer, inter alia, loss of wages, emotional

    distress, mental anguish, emotional pain and suffering, inconvenience, and loss of

    enjoyment of life.

                                      PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs, on behalf of themselves and the Class and Collective

    Action Members, respectfully requests this Court grant the following relief:

                   a.      Accepts jurisdiction over this matter;

                   b.      Impanels and charges a jury with respect to the causes of action;

                   c.      Certifying this action as a class action under Fed. R. Civ. P. 23(b)(2)

    and (3) on behalf of the Rule 23 Class Members and appointing Plaintiffs and their counsel

    to represent the Class Members;

                   d.      Designating this action as a collective action on behalf of the

    Collective Action Members and prompt issuance of notice under 29 U.S.C. § 216(b) to all

    similarly situated members of an FLSA Opt-In Class, apprising them of the pendency of

    this action, permitting them to assert timely FLSA claims in this action by filing individual

    Consents to Sue under 29 U.S.C. § 216(b) and appointing Plaintiffs and their counsel to




                                                -39-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 40 of 41 PageID #: 40




    represent the Collective Action Members and tolling of the statute of limitations;

                    e.    A declaratory judgment that the practices complained of herein are

    unlawful under the FLSA and the Labor Law;

                    f.    An injunction against Defendants and their officers, agents,

    successors, employees, representatives and any and all persons acting in concert with them,

    as provided by law, from engaging in each of the unlawful practices, policies and patterns

    set forth herein;

                    g.    An award for unpaid minimum wage under the Labor Law;

                    h.    An award for unpaid overtime premium pay under the Labor Law

    and the FLSA;

                    i.    An award for unpaid spread-of-hours pay under the Labor Law;

                    j.    An awarded for unlawful deductions under the Labor Law and the

    FLSA;

                    k.    An award for reimbursement of uniform-related expenses, business-

    related expenses and for unlawful deductions under the Labor Law;

                    l.    An award for failing to provide the N.Y. LAB. LAW § 195.1 Notice;

                    m.    An award for failing to provide the N.Y. Lab. Law § 195.3 Wage

    Statements;

                    n.    An award of liquidated damages as a result of Defendants’ Labor

    Law violations;

                    o.    An award of liquidated damages as a result of Defendants’ willful

    FLSA violations;

                    p.    Equitably tolling the statute of limitations under the FLSA;




                                               -40-
Case 1:21-cv-04410-KAM-CLP Document 1 Filed 08/05/21 Page 41 of 41 PageID #: 41




                   q.      An award to Plaintiffs Raiter and Samoylova for back pay, front pay

    and all benefits along with pre and post judgment interest in the amount of at least

    $250,000.00.

                   r.      An award to Plaintiffs Raiter and Samoylova for punitive, liquidated

    and compensatory damages including damages for pain and suffering, anxiety, humiliation,

    loss of enjoyment of life, emotional distress in order to compensate her for the injuries she

    has suffered and to signal to other employers that discrimination is repulsive to legislative

    enactments in the amount of at least $500,000.00.

                   s.      An award of pre-judgment and post-judgment interest;

                   t.      An award of costs and expenses of this action together with

    reasonable attorneys’ and expert fees; and

                   u.      Such other and further relief as this Court deems just and proper.

                                DEMAND FOR TRIAL BY JURY

           Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury on all questions

    of fact the Complaint raises.

    Dated: New York, New York
           August 5, 2021

                                          LIPSKY LOWE LLP


                                          s/ Douglas B. Lipsky
                                          Douglas B. Lipsky
                                          Milana Dostanitch
                                          420 Lexington Avenue, Suite 1830
                                          New York, New York 10170-1830
                                          212.392.4772
                                          doug@lipskylowe.com
                                          milana@lipskylowe.com




                                                 -41-
